NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RENARDO D. ROBERTSON; DONNA               No. 21-35545
ROBERTSON, individually and their marital
community,                                D.C. No. 2:19-cv-01618-RSM

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

CATHOLIC COMMUNITY SERVICES OF
WESTERN WASHINGTON, a Washington
public benefit corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Renardo D. Robertson and Donna Robertson appeal pro se from the district

court’s summary judgment in their employment action alleging federal and state



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on plaintiffs’ claims

for race discrimination and retaliation under Title VII, 42 U.S.C. § 1981, and the

Washington Law Against Discrimination (“WLAD”) because plaintiffs failed to

raise a genuine dispute of material fact as to whether defendant’s legitimate,

nondiscriminatory, and nonretaliatory reasons for its adverse actions were

pretextual. See Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105-08 (9th Cir.

2008) (discussing McDonnell Douglas burden-shifting framework applicable to

Title VII and § 1981 claims for discrimination and retaliation); Cornwell v.

Microsoft Corp., 430 P.3d 229, 234-39 (Wash. 2018) (applying McDonnell

Douglas framework to retaliation claims under WLAD); Mikkelsen v. Pub. Util.

Dist. No. 1 of Kittitas County, 404 P.3d 464, 470 (Wash. 2017) (applying

McDonnell Douglas framework to discrimination claims under WLAD).

      The district court properly granted summary judgment on plaintiffs’ claim

for wrongful discharge in violation of public policy because plaintiffs failed to

raise a genuine dispute of material fact as to whether the layoff was caused by the

public-policy-linked conduct. See Piel v. City of Fed. Way, 306 P.3d 879, 881

(Wash. 2013) (elements of a wrongful discharge claim under Washington law).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                      21-35545
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                         3                                  21-35545